delivered the opinion of the Court, in which the two points made in support of the exceptions were treated of, and the Court's conclusions concerning them embodied.
The section of the act cited and discussed, it was said, must be construed to create and define several distinct offences, and not one offence only, as contended on behalf of the government: for in structure and phraseology it was in all essentials identical with certain sections of former acts relating to the same subject, which the Court had uniformly regarded as defining several offences. And as to the manner and form of charging an offender under such a section, it was said, that in view of the authorities cited, especially of the MSS. case from Massachusetts, the case from Connecticut, 4th Burrows and Hawkins, the Court could not but hold that it is essential to employ the copulative and, that the use of the disjunctiveor, as in the warrant excepted to, is an error, which, on a motion in arrest, the Court must adjudge a sufficient ground for the motion.
Exceptions sustained. *Page 288 
This is a blank page. *Page 289